CoN A WH BwWneY

oO bw NO HN HN HN NHN HN KR RH HR He He ee ee ee
eSB REOSOBPEPSSE SBR BE oeSE ES

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

| Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
PROCEEDINGS

ee R. CRIM, P. 32.1(a)(6); 18
S.C. § 3143(a)(1))

efendant

Say Oy aye Your

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the Cen tre! _ District of
Ca. Ubon /a_ for alleged violation(s) of the terms and conditions of mba
or supervised release; and
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. ( Xx The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
( information in the Pretrial Services Report and Recommendation
(~ information in the violation petition and report(s)

(%) the defendant’s nonobjection to detention at this time
() — other:

 

 

UNITED STATES OF AMERICA, CaseNo: EUR | 4 TAR

Ze

 
oOo OA NH OT BP WO NO

NNO NO NY NH NH WN HN KL KN Bee Hae eRe ee me eae ee Le
oN NWN ON BPW NYO KH TD HO DOH HD NA BR W BO KF OC

 

B. d

and/ or |
The defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she is not likely to pose a danger to the
safety of any other person or the community if released under 18 U.S.C.
§ 3142(b) or (c). This finding is based on the following:

() information in the Pretrial Services Report and Recommendation
() information in the violation petition and report(s)

(9 _ the defendant’s nonobjection to detention at this time

() other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

Dated: January a LZOZ2O

 

~ __ SHERI PYM
United States Magistrate Judge

 
